Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 10-18 have been cancelled.


Response to Arguments

Applicant’s arguments, with respect to claims 1 and 19 have been fully considered and are persuasive. The Previous rejection has been withdrawn. 
Applicant’s request for rejoinder has not been granted. In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. In this case the method claims presented in claims 10-18 are not drawn to a UPS arrangement with the claimed input, outputs and backup sources. 


Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 Li (US 20190067932) teaches a power Supply system comprising: an input (52) configured to receive input power; an interface configured to be coupled to a backup power supply (66) and to receive backup power from the backup power supply; an output (75) configured to provide output power derived from at least one of the input power and the backup power to a load; a power converter (56) coupled to the input; at least one capacitor (68). Li however does not teach a shoot-through detector coupled to the at least one capacitor and being configured to: obtain a first voltage value indicative of a first voltage across the at least one capacitor; obtain a second voltage value indicative of a second voltage across the at least one capacitor; compare the first voltage value to the second voltage value; determine, based on the comparison, that the at least one capacitor is experiencing a shoot-through condition; and provide an output signal indicative of the shoot-through condition. At least this further limitation is not taught or rendered obvious by the prior art.
	With respect to claim 19 Li teaches a power Supply system comprising: an input (52) configured to receive input power; an output configured to provide output power (75) to at least one load (not shown, for example paragraph 0027); at least one capacitor (66/68) coupled to at least one switching device (see transistors in Fig. 3 and 4); and means (96/68) for determining, based on a comparison of a first voltage (first sampled voltage less than threshold) across the at least one capacitor and a second voltage (second sampled voltage less than threshold) across the at least one capacitor, a shoot-through 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836